

117 S2042 IS: Interagency Committee on Women’s Business Enterprise Act of 2021
U.S. Senate
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2042IN THE SENATE OF THE UNITED STATESJune 14, 2021Ms. Duckworth (for herself, Mr. Scott of South Carolina, Mr. Cardin, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo reauthorize the Interagency Committee on Women’s Business Enterprise, and for other purposes.1.Short titleThis Act may be cited as the Interagency Committee on Women’s Business Enterprise Act of 2021.2.Interagency Committee on Women’s Business EnterpriseTitle IV of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7101 et seq.) is amended—(1)in section 402 (15 U.S.C. 7102)—(A)in subsection (a)—(i)by striking paragraphs (2) and (5);(ii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and(iii)by adding at the end the following:(4)monitor the plans, programs, and operations of the departments and agencies of the Federal Government to identify barriers to new business formation by women entrepreneurs, or barriers experienced by women-led startups in accessing and participating in the plans, programs, and operations of the departments and agencies of the Federal Government.;(B)in subsection (b), by inserting after the first sentence the following: In addition to the meetings described in the preceding sentence, the Interagency Committee shall meet at the call of the executive director of the Council or the chairperson of the Interagency Committee.; and(C)in subsection (c), in the first sentence, by inserting , including through the use of research and policy developed by the Council after Council; (2)in section 403 (15 U.S.C. 7103)—(A)in subsection (a)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by inserting the executive director of the Council and before 1 representative; and(II)by adding at the end the following:(K)The National Aeronautics and Space Administration.(L)The Environmental Protection Agency.(M)The Office of Management and Budget.(N)The Bureau of Labor Statistics.(O)The Department of Homeland Security.(P)The Department of Veterans Affairs.; and(ii)in paragraph (2)—(I)in subparagraph (A), by striking Small Business Administration Reauthorization Act of 1997 and inserting Interagency Committee on Women’s Business Enterprise Act of 2021; and(II)in subparagraph (B)—(aa)by striking Small Business; and(bb)by striking National Women's Business Council established under section 405 and inserting Council; and(B)by amending subsection (b) to read as follows:(b)Appointment(1)In generalNot later than 45 days after the date of enactment of the Interagency Committee on Women’s Business Enterprise Act of 2021, the President, in consultation with the Administrator, shall appoint one of the members of the Interagency Committee to serve as chairperson.(2)VacancyIn the event that a chairperson is not appointed during the 45-day period described in paragraph (1), the Deputy Administrator of the Small Business Administration shall serve as acting chairperson of the Interagency Committee until a chairperson is appointed under paragraph (1).; and(3)in section 404 (15 U.S.C. 7104)—(A)in the matter preceding paragraph (1), by striking 1995 and inserting 2021;(B)in paragraph (1), by adding and at the end;(C)in paragraph (2), by striking ; and and inserting a period; and(D)by striking paragraph (3).